Wilson, Judge:
This appeal for reappraisement has been submitted for decision upon the following stipulation of counsel for the parties hereto:
IT IS HEREBY STIPULATED AND AGREED by and between the attorneys for the parties hereto that the instant appeal for reappraisement covered (Tabriz quality) wool rugs from France.
That on or about the date of exportation the market value or the price at which such or similar merchandise was freely offered for sale to all purchasers in the principal market of France, in the usual wholesale quantity, and in the ordinary course of trade, for exportation to the United States, packing included, was the entered value.
That on or about the date of exportation such or similar merchandise was not freely sold for home consumption in France.
That the instant appeal for reappraisement is submitted on this stipulation.
On the agreed facts I find the export value, as that value is defined in section 402 (d) of the Tariff Aot of 1930, to be the proper basis for the determination of the value of the Tabriz quality wool rugs here involved, and that such value was the entered value, packing included.
Judgment will be entered accordingly.